Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the Patent Board Decision on 05/03/2022 with respect to the Reply Brief Filed on 1/21/2021.
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Regarding  independent claim 1, the prior art of record Wagner et al. (US 8,769,480 B1) in view of Rangarajan et al. (US 2011 /0153559 Al) and further in view of Piccinini et al. (US 2017/0060569 Al) fails to teach reasonably teach a dual patch as claimed. An updated search was performed and the closest prior art found Vanderwerff et al. (US 2019/0138424 A1) teaches a first update for deprecating and a second update for permitting removal of deprecated parameter as taught in [0038] and illustrated in Fig. 5. However, the deprecation is for an input parameter within a function and the removal is of that deprecated input parameter which is not the same as deprecating an object and allowing deletion of the object through the dual patch. At most the reference teaches two updates in which the first deprecates an input parameter within a function and the second permits removal of the deprecated parameter. The combination of Vanderwerff et al. with Wagner et al. in view of Rangarajan et al. and further in view of Piccinini et al. fails to cure the combination. Therefore, claim 1 is allowed and claims 2-9 are allowed for their dependence on allowed claim 1.
Claim set 10-17 are allowed for having similar limitations to claim set 1-9.
Claim set 18-20 are allowed for having similar limitations to claim set 1-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909. The examiner can normally be reached Monday - Friday: 9:00AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193